Exhibit For Immediate Release Contact Information Monday, March 16, 2009 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources Reports 2008 Results SAN ANTONIO March 16, 2009 TXCO Resources Inc. (Nasdaq:TXCO) today provided financial and operating results for the year and quarter ended December 31, 2008, and filed its annual report on Form 10-K with the Securities and Exchange Commission. Sharp declines in crude oil and natural gas prices in late 2008 significantly reduced TXCO's revenues, net income and cash flow, continuing into first-quarter 2009. For 2008, revenues rose to $143.7 million from $93.9 million in 2007, while crude oil and natural gas sales totaled $127.6 million, up from $81.8 million in the prior year. Year-end 2008 assets stood at $486.9 million, up from $354.6 million at the end of Operating income was $19.6 million, compared with $10.4 million in 2007. The Company reported a net loss attributable to common stock of $0.47 million, equal to $0.01 per share, compared with net income of $0.94 million, or $0.03 per share, in the prior year. Net cash provided by operating activities rose to $100.6 million from $69.4 million in 2007. Ebitda earnings before income taxes, interest expense, depreciation, depletion, amortization, impairment and abandonment expense was $89.6 million, or $2.59 per share, compared with $52.9 million, or $1.52 per share a year earlier. Ebitdax Ebitda plus exploration expense was $92.4 million, or $2.67 per share, compared with $54.2 million, or $1.56 per share. All per-share amounts are on a diluted basis. See the accompanying table for a reconciliation of these non-GAAP financial measures. Impairment expense was sharply higher, reflecting suspension of TXCO's San Miguel oil sands pilot projects and the commodity price declines. Depreciation, depletion and amortization expense also rose due to full-year inclusion of Output Exploration costs (TXCO acquired Output in April 2007), plus higher finding costs, depletion rates and costs related to new wells placed on production during 2008. Fourth-Quarter Results For the fourth quarter of 2008, TXCO had a net loss attributable to common stock of $18.0 million, or $0.51 per share, compared with net income of $1.8 million, $0.05 per share, in the 2007 quarter. Revenues for the three months were $21.0 million, compared with $32.1 million a year earlier. Oil and gas sales were $18.4 million, compared with $28.9 million for fourth-quarter 2007. Liquidity Issues/Going Concern The financial statements reported in TXCO's Form 10-K for the 2008 fiscal year contain a "going concern" qualification in the opinion of the Company's independent auditors, Akin, Doherty, Klein & Feuge P.C. The auditors have included in their opinion an explanatory paragraph indicating that TXCO's working capital deficiency, non-compliance with its current ratio debt covenant under its bank credit facilities, and violation of a provision in its certificates of designations for its Series D and Series E preferred stock giving the holders of the preferred stock the right to demand redemption of such stock, raise substantial doubt about TXCO's ability to continue as a going concern. More During 2008, TXCO engaged in the largest capital expenditure program in its history.
